MEMORANDUM **
Benjamin Adams, a former California state prisoner, appeals pro se from the district court’s summary judgment in favor of defendant in his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment because Adams failed to raise a genuine issue of material fact as to whether defendant acted with deliberate indifference to Adams’s safety. See Farmer v. Brennan, 511 U.S. 825, 835, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (explaining that “deliberate indifference entails something more than mere negligence,” and that a prison official cannot be liable for deliberate indifference to an inmate’s safety unless the official knows of and disregards an excessive risk to the inmate’s safety).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.